DETAILED ACTION
Applicant’s 11/04/2020 response to the previous 08/05/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1, 3-10, 12-18 and 20 as amended and/or filed in Applicant’s 11/04/2020 response.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 10/24/2018 (20181024).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s 11/04/2020 amendments to the ABSTRACT with respect to the objection set forth in section(s) 5-7 of the previous 08/05/2020 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 11/04/2020 amendments to the claims and arguments with respect to the rejection set forth in section 12 of the previous 08/05/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 
All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 3-10, 12-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art Zhou Xing et al, (Zhou) in view of US 20140195138 A1 to Stelzig; Chad et al. (Stelzig) fails to teach or render obvious a method of training a model for determining states of lanes of interest, the method comprising: receiving, by one or more server computing devices, image data including an image and an associated label identifying at least one traffic light, a state of the at least one traffic light, and a lane controlled by the at least one traffic light; projecting a road 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia image recognition.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210311

/BEHRANG BADII/Primary Examiner, Art Unit 3665